In a claim to recover damages for breach of contract, the defendant appeals from so much of an order of the Court of Claims (Benza, J.), dated August 2, 1990, as denied its cross motion for leave to file an amended answer with a counterclaim for $490,440.58.
*305Ordered that the appeal is dismissed, without costs or disbursements.
The order appealed from was superseded by an order of the same court, dated November 20, 1990, made upon reargument (see, Nasuf Constr. Corp. v State of New York, 185 AD2d 305 [decided herewith]). Thompson, J. P., Eiber, Pizzuto and Santucci, JJ., concur.